928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack SHEPERD, Plaintiff-Appellant,v.Chalmers SANDERS, William Wandrie, Defendants-Appellees.
No. 90-1897.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

E.D.Mich., No. 89-73696;  Duggan, J.
E.D.Mich.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals a district court order dismissing his civil rights action as barred by the applicable statute of limitations.  He has also filed motions for miscellaneous relief, including a motion for appointment of counsel.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In a complaint filed on December 22, 1989, Jack Sheperd alleged that in October 1985 he was illegally detained for over sixty hours before being brought before a judicial officer.  Sheperd requested damages of $50,000 and a new trial on unspecified criminal charges.


3
Upon review, we conclude the complaint was properly dismissed.  The complaint was barred by the applicable statute of limitations, and the prisoner tolling statute did not apply.    See Jones v. City of Hamtramck, 905 F.2d 908, 909 (6th Cir.), cert. denied, 111 S.Ct. 265 (1990).


4
Accordingly, all pending motions are denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.